Case
 Case1:09-cr-00466-BMC-RLM
      1:09-cr-00466-BMC-RLM Document
                             Document612-1
                                      613 Filed
                                           Filed05/06/19
                                                 05/06/19 Page
                                                           Page11ofof11PageID
                                                                        PageID#:#:10292
                                                                                   10291



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


    UNITED STATES,                                :
                                                  :
     v.                                           :
                                                  :   Criminal No. 09-0466(BMC)
    JOAQUÍN GUZMÁN LOERA,                         :
                                                  :
          Defendant.                              :


                                              ORDER

                   Upon consideration of Attorney A. Eduardo Balarezo’s Motion to Withdraw as

    Counsel and for good cause shown, it is this _____
                                                  6th day of May 2019, hereby

                   ORDERED, that the Motion is GRANTED.


                                               Digitally signed by Brian M. Cogan
                                               _____________________________________
                                               BRIAN M. COGAN
                                               UNITED STATES DISTRICT JUDGE
